DISMISS; and Opinion Filed July 2, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00789-CR

                           VINCENT EDWARD KING, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F05-35893-U

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Vincent Edward King was convicted, following the adjudication of his guilt, of

possession with intent to deliver methylenedioxy methamphetamine.         Pursuant to a plea

agreement, the trial court sentenced appellant to three years’ imprisonment. Appellant waived

his right to appeal as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20

(Tex. Crim. App. 2000). We dismiss the appeal for want of jurisdiction.



                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47

140789F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCENT EDWARD KING, Appellant                       On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00789-CR         V.                        Trial Court Cause No. F05-35893-U.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices Bridges and Francis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of July, 2014.




                                               –2–